UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Midcap Index Fund, Inc. ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May LoseValue Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 UnderstandingYour Fund’s Expenses 7 ComparingYour Fund’s Expenses With Those of Other Funds 8 Statement of Investments 22 Statement of Financial Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Important Tax Information 39 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Midcap Index Fund, Inc., covering the 12-month period from November 1, 2013, through October 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite bouts of heightened volatility stemming mainly from economic and geopolitical concerns in overseas markets, U.S. stocks gained ground over the reporting period as the domestic economy continued to rebound. As a result, several broad measures of equity market performance established new record highs. Smaller and more economically sensitive stocks generally fared well over the reporting period’s first half, but larger, better established companies rallied more strongly over the second half. We remain cautiously optimistic regarding the U.S. stock market’s prospects. We currently expect the economy to continue to accelerate as several longstanding drags—including tight fiscal policies and private sector deleveraging—fade from the scene. Of course, a number of risks remain, including the possibilities of higher interest rates and intensifying geopolitical turmoil. As always, we encourage you to discuss our observations with your financial adviser to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through October 31, 2014, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2014, Dreyfus Midcap Index Fund produced a total return of 11.21%. 1 The Standard & Poor’s MidCap 400 ® Index (“S&P 400 Index”), the fund’s benchmark, produced a total return of 11.65% for the same period. Despite bouts of occasional volatility, sustained improvement in U.S. economic conditions generally helped support stock market gains across all capitalization ranges over the reporting period overall.The difference in returns between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings. The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 400 Index. Stocks Climbed Despite Bouts of Volatility The S&P 400 Index and other broad measures of stock market performance gained value over the final months of 2013 amid falling unemployment and intensifying manufacturing activity.The Federal Reserve Board (the “Fed”) appeared to confirm the economic recovery’s sustainability in December, when it began to back gradually away from its quantitative easing program. Stocks gave up some of their previous gains in January, when concerns arose regarding economic and political instability in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) the emerging markets. In addition, U.S. GDP contracted at a surprising annualized 2.1% rate over the first quarter of 2014 due to the dampening effects of severe winter weather on corporate spending, housing market activity, export activity, and business inventory accumulation. U.S. stocks soon rebounded strongly, with the S&P 400 Index climbing to new highs through the beginning of July as investors responded positively to expectations that the Fed would keep short-term interest rates low even as labor markets, manufacturing activity, consumer confidence, and other economic indicators improved. In fact, the U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter of the year. The market encountered renewed volatility in July and September, when disappointing economic growth in Europe, China, and Japan sparked concerns that a weaker-than-expected global economy might derail the U.S. expansion. However, strong corporate earnings and solid domestic economic data—including an estimated 3.5% annualized GDP growth rate for the third quarter of 2014—enabled the S&P 400 Index to recoup many of its more recent losses by the reporting period’s end. In this environment, midcap stocks produced higher returns, on average, than their small-cap counterparts, but they generally lagged large-cap stocks. Financial and Health Care Stocks Led Market’s Advance Nine of the 10 economic segments represented in the S&P 400 Index posted positive absolute returns over the reporting period. Results were especially robust in the financials sector, where real estate investment trusts (REITs) gained value amid greater demand from income-oriented investors seeking competitive yields from dividend-paying stocks in a low interest-rate environment. REITs specializing in urban office space and retail strip malls fared especially well. Midsize insurance companies also gained value as home sales and mergers-and-acquisitions activity intensified. In the health care sector, hospitals and health maintenance organizations (HMOs) benefited from fewer uninsured patients and rising enrollment trends, respectively, after full implementation of the Affordable Care Act. Veterinary clinics achieved higher revenues as pet owners’ disposable income increased. Pharmaceutical developers reported strong sales growth in the emerging markets, and medical equipment 4 producers saw better-than-expected sales amid rising demand despite recent tax increases on their products. In the information technology sector, semiconductor equipment makers and suppliers to mobile phone manufacturers benefited from robust consumer demand for new smartphones, while solar energy equipment producers saw rising sales in China and India. On the other hand, the energy sector generally declined due to weak results from offshore drillers and other service providers in an environment of falling oil prices and weak economic conditions in international markets. The telecommunications services sector lagged market averages due to weakness among fixed-line telephone service providers. Replicating the Performance of the S&P 400 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track.As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. November 17, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,”“S&P ® ,” and “S&P MidCap 400 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, endorsed, managed, advised, sold, or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s, and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/14 1 Year 5 Years 10 Years Fund % % % Standard & Poor’s MidCap 400 Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Midcap Index Fund, Inc. on 10/31/04 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from May 1, 2014 to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Expenses paid per $1,000 † $ 2.59 Ending value (after expenses) $ 1,051.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 Expenses paid per $1,000 † $ 2.55 Ending value (after expenses) $ 1,022.68 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2014 Common Stocks—99.4% Shares Value ($) Automobiles & Components—.4% Gentex 324,009 10,608,055 Thor Industries 102,905 5,442,645 Banks—5.5% Associated Banc-Corp 350,068 6,581,278 Astoria Financial 189,124 2,486,981 BancorpSouth 188,166 4,333,463 Bank of Hawaii 96,711 5,662,429 Cathay General Bancorp 162,133 4,281,933 City National 105,572 8,309,572 Commerce Bancshares 177,588 8,037,633 Cullen/Frost Bankers 121,570 9,824,072 East West Bancorp 318,138 11,694,753 First Horizon National 526,458 6,770,250 First Niagara Financial Group 788,974 5,909,415 FirstMerit 368,119 6,754,984 Fulton Financial 414,954 4,929,654 Hancock Holding 182,898 6,436,181 International Bancshares 126,597 3,591,557 New York Community Bancorp 980,630 15,641,049 PacWest Bancorp 212,854 9,080,352 Prosperity Bancshares 133,192 8,043,465 Signature Bank 111,788 a 13,540,880 SVB Financial Group 112,653 a 12,616,009 Synovus Financial 308,710 7,828,886 TCF Financial 366,943 5,669,269 Trustmark 148,686 3,617,530 Umpqua Holdings 411,724 7,246,342 Valley National Bancorp 486,707 b 4,857,336 Washington Federal 222,615 4,859,685 Webster Financial 201,175 6,304,825 8 Common Stocks (continued) Shares Value ($) Capital Goods—10.3% A.O. Smith 166,898 8,904,008 Acuity Brands 95,791 13,356,139 AECOM Technology 334,322 a 10,882,178 AGCO 193,876 8,590,646 Alliant Techsystems 70,736 8,273,283 B/E Aerospace 233,308 a 17,369,781 Carlisle 142,119 12,631,537 CLARCOR 112,070 7,504,207 Crane 108,907 6,790,351 Donaldson 295,308 12,278,907 Esterline Technologies 70,946 a 8,308,486 Exelis 420,352 7,503,283 Fortune Brands Home & Security 357,276 15,452,187 GATX 100,055 6,343,487 Graco 132,624 10,410,984 Granite Construction 78,029 2,880,050 Harsco 180,687 3,917,294 Hubbell, Cl. B 120,810 13,701,062 Huntington Ingalls Industries 109,014 11,535,861 IDEX 177,911 13,327,313 ITT 202,454 9,122,577 KBR 322,532 6,153,911 Kennametal 174,909 6,753,236 Lennox International 100,450 8,932,014 Lincoln Electric Holdings 176,666 12,804,752 MSC Industrial Direct, Cl. A 113,329 9,176,249 Nordson 131,893 10,096,409 NOW 238,367 b 7,165,312 Oshkosh 188,507 8,437,573 Regal-Beloit 100,321 7,119,781 SPX 96,074 9,106,854 Terex 244,764 7,041,860 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Timken 169,920 7,304,861 Trinity Industries 346,712 b 12,381,086 Triumph Group 116,107 8,084,530 Valmont Industries 59,732 b 8,133,706 Wabtec 213,580 18,431,954 Watsco 60,278 6,125,450 Woodward 129,975 6,656,020 Commercial & Professional Services—2.8% Civeo 233,067 2,841,087 Clean Harbors 123,017 a 6,105,334 Copart 249,195 a 8,333,081 Corporate Executive Board 75,323 5,551,305 Deluxe 109,605 6,663,984 FTI Consulting 92,009 a 3,715,323 Herman Miller 130,579 4,178,528 HNI 100,103 4,669,805 Manpowergroup 176,423 11,776,235 MSA Safety 70,343 4,042,612 R.R. Donnelley & Sons 441,105 7,697,282 Rollins 143,196 4,563,657 Towers Watson & Co., Cl. A 155,268 17,124,508 Waste Connections 274,771 13,711,073 Consumer Durables & Apparel—3.8% Brunswick 206,016 9,641,549 Carter’s 116,829 9,127,850 Deckers Outdoor 76,998 a 6,734,245 Hanesbrands 221,409 23,383,004 Jarden 263,241 a 17,134,357 Kate Spade & Company 280,810 a 7,618,375 KB Home 196,491 b 3,092,768 M.D.C. Holdings 86,314 b 2,107,788 NVR 8,841 a 10,853,035 Polaris Industries 136,353 20,570,214 Tempur Sealy International 134,760 a 7,093,766 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Toll Brothers 359,617 a 11,489,763 Tupperware Brands 112,054 7,143,443 Consumer Services—2.7% Apollo Education Group 215,473 a 6,175,456 Bally Technologies 86,779 a 6,977,032 Brinker International 142,830 7,661,401 Cheesecake Factory 102,775 4,721,483 DeVry Education Group 127,410 6,167,918 Domino’s Pizza 121,394 10,778,573 Graham Holdings, Cl. B 9,543 7,477,895 International Game Technology 548,731 8,993,701 International Speedway, Cl. A 61,771 1,935,285 Life Time Fitness 84,061 a 4,688,082 Panera Bread, Cl. A 57,380 a 9,274,903 Service Corporation International 474,133 10,369,289 Sotheby’s 142,082 5,634,972 Wendy’s 610,468 4,895,953 Diversified Financials—2.5% CBOE Holdings 188,449 11,107,184 Eaton Vance 267,530 9,853,130 Federated Investors, Cl. B 209,599 b 6,554,161 Janus Capital Group 337,351 b 5,056,891 MSCI 258,867 12,078,734 Raymond James Financial 279,264 15,675,088 SEI Investments 296,667 11,469,146 SLM 933,300 8,913,015 Waddell & Reed Financial, Cl. A 189,061 9,025,772 Energy—4.7% Atwood Oceanics 132,766 5,396,938 CARBO Ceramics 44,346 b 2,291,358 Dresser-Rand Group 169,698 a 13,864,327 Dril-Quip 90,346 a 8,126,623 Energen 161,279 10,918,588 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Gulfport Energy 189,463 a 9,507,253 Helix Energy Solutions Group 218,601 a 5,823,531 HollyFrontier 439,826 19,959,304 Oceaneering International 239,127 16,803,454 Oil States International 120,017 a 7,169,816 Patterson-UTI Energy 324,619 7,475,976 Peabody Energy 591,026 b 6,164,401 Rosetta Resources 136,439 a 5,188,775 Rowan, Cl. A 274,617 6,664,955 SM Energy 148,693 8,371,416 Superior Energy Services 345,901 8,699,410 Tidewater 110,258 4,065,212 Unit 102,231 a 4,950,025 World Fuel Services 160,455 6,617,164 WPX Energy 450,735 a 8,618,053 Food & Staples Retailing—.3% SUPERVALU 456,947 a 3,943,453 United Natural Foods 110,355 a 7,506,347 Food, Beverage & Tobacco—1.7% Dean Foods 205,357 b 3,020,801 Flowers Foods 408,919 7,769,461 Hain Celestial Group 111,275 a 12,045,519 Ingredion 165,384 12,775,914 Lancaster Colony 43,323 3,963,621 Post Holdings 96,812 a 3,630,450 Tootsie Roll Industries 48,366 b 1,434,052 WhiteWave Foods 385,558 a 14,354,324 Health Care Equipment & Services—6.6% Align Technology 161,436 a 8,494,762 Allscripts Healthcare Solutions 375,332 a 5,149,555 Centene 130,061 a 12,052,753 Community Health Systems 255,996 a 14,072,100 Cooper 107,267 17,581,061 12 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Halyard Health 103,726 3,938,476 Health Net 177,718 a 8,443,382 Henry Schein 188,912 a 22,675,107 Hill-Rom Holdings 127,406 5,667,019 HMS Holdings 195,936 a,b 4,551,593 Hologic 545,825 a 14,295,157 IDEXX Laboratories 112,619 a 15,954,734 LifePoint Hospitals 100,154 a 7,010,780 MEDNAX 222,565 a 13,894,733 Omnicare 217,735 14,498,974 Owens & Minor 141,093 4,701,219 ResMed 311,450 b 16,263,919 Sirona Dental Systems 122,859 a 9,650,574 STERIS 131,059 8,099,446 Teleflex 91,850 10,481,922 Thoratec 122,991 a 3,342,895 VCA 191,917 a 8,745,658 WellCare Health Plans 97,286 a 6,602,801 Household & Personal Products—1.1% Church & Dwight 300,869 21,785,924 Energizer Holdings 137,178 16,824,882 Insurance—4.9% Alleghany 36,377 a 16,161,574 American Financial Group 166,053 9,934,951 Arthur J. Gallagher & Co. 353,155 16,845,494 Aspen Insurance Holdings 145,319 6,340,268 Brown & Brown 263,270 8,387,782 Everest Re Group 101,130 17,257,835 First American Financial 237,883 7,212,613 HCC Insurance Holdings 221,681 11,569,531 Kemper 114,551 4,221,204 Mercury General 81,056 4,305,695 Old Republic International 538,612 7,955,299 Primerica 121,960 6,238,254 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Insurance (continued) Protective Life 174,858 12,184,105 Reinsurance Group of America 151,443 12,759,073 RenaissanceRe Holdings 90,013 9,301,043 StanCorp Financial Group 97,105 6,754,624 The Hanover Insurance Group 97,622 6,534,817 W.R. Berkley 226,937 11,696,333 Materials—7.4% Albemarle 176,408 10,298,699 AptarGroup 144,775 9,010,796 Ashland 160,523 17,347,721 Cabot 143,009 6,639,908 Carpenter Technology 118,076 5,909,704 Cliffs Natural Resources 340,088 b 3,819,188 Commercial Metals 260,208 4,498,996 Compass Minerals International 74,484 6,381,789 Cytec Industries 158,130 7,373,602 Domtar 144,332 5,927,715 Eagle Materials 111,065 9,710,413 Greif, Cl. A 74,939 3,301,812 Louisiana-Pacific 313,917 a 4,583,188 Minerals Technologies 77,292 5,929,069 NewMarket 24,374 9,457,356 Olin 172,414 4,179,315 Packaging Corporation of America 217,815 15,700,105 PolyOne 206,381 7,638,161 Rayonier Advanced Materials 91,918 b 2,622,421 Reliance Steel & Aluminum 172,302 11,626,939 Rock-Tenn, Cl. A 317,946 16,262,938 Royal Gold 144,636 8,265,947 RPM International 295,348 13,379,264 Scotts Miracle-Gro, Cl. A 97,729 5,789,466 Sensient Technologies 108,542 6,423,516 Silgan Holdings 97,137 4,775,255 Sonoco Products 225,975 9,235,598 Steel Dynamics 533,290 12,271,003 TimkenSteel 84,960 3,447,677 14 Common Stocks (continued) Shares Value ($) Materials (continued) United States Steel 322,449 b 12,910,858 Valspar 171,677 14,104,982 Worthington Industries 114,265 4,416,342 Media—1.6% AMC Networks, Cl. A 131,272 a 7,961,647 Cinemark Holdings 231,326 8,170,434 DreamWorks Animation SKG, Cl. A 161,828 a,b 3,605,528 John Wiley & Sons, Cl. A 103,748 6,057,846 Lamar Advertising, Cl. A 176,269 9,104,294 Live Nation Entertainment 316,441 a 8,227,466 Meredith 80,245 4,183,974 New York Times, Cl. A 289,745 3,720,326 Time 243,856 5,508,707 Pharmaceuticals, Biotech & Life Sciences—3.5% Bio-Rad Laboratories, Cl. A 45,464 a 5,129,248 Charles River Laboratories International 107,889 a 6,814,269 Covance 125,574 a 10,033,363 Cubist Pharmaceuticals 167,029 a 12,074,526 Endo International 339,564 a,b 22,723,623 Keysight Technologies 368,891 11,620,067 Mettler-Toledo International 64,152 a 16,581,367 Salix Pharmaceuticals 141,512 a 20,356,501 Techne 81,839 7,451,441 United Therapeutics 104,662 a 13,707,582 Real Estate—10.1% Alexander & Baldwin 100,359 4,017,371 Alexandria Real Estate Equities 158,886 c 13,187,538 American Campus Communities 233,035 c 9,151,284 BioMed Realty Trust 433,050 c 9,405,846 Camden Property Trust 189,671 c 14,542,076 Corporate Office Properties Trust 194,292 c 5,311,943 Corrections Corporation of America 258,547 c 9,509,359 Duke Realty 756,932 c 14,351,431 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) Equity One 169,063 c 4,057,512 Extra Space Storage 244,186 c 14,201,858 Federal Realty Investment Trust 150,448 c 19,829,046 Highwoods Properties 200,274 c 8,585,746 Home Properties 126,872 c 8,159,138 Hospitality Properties Trust 331,119 c 9,804,434 Jones Lang LaSalle 98,817 13,361,047 Kilroy Realty 184,768 c 12,516,184 LaSalle Hotel Properties 231,093 c 9,061,157 Liberty Property Trust 327,509 c 11,387,488 Mack-Cali Realty 195,303 c 3,658,025 Mid-America Apartment Communities 166,339 c 11,753,514 National Retail Properties 277,795 b,c 10,589,545 Omega Healthcare Investors 282,468 b,c 10,778,979 Potlatch 91,070 c 4,006,169 Rayonier 280,317 c 9,382,210 Realty Income 494,612 b,c 22,766,990 Regency Centers 204,850 c 12,434,395 Senior Housing Properties Trust 452,026 c 10,211,267 SL Green Realty 212,435 c 24,578,730 Tanger Factory Outlet Centers 212,898 c 7,615,361 Taubman Centers 140,394 c 10,676,964 UDR 556,957 c 16,836,810 Washington Prime Group 341,759 6,025,211 Weingarten Realty Investors 249,703 c 9,051,734 Retailing—4.9% Aaron’s 156,431 3,873,232 Abercrombie & Fitch, Cl. A 160,299 5,366,811 Advance Auto Parts 161,455 23,727,427 American Eagle Outfitters 388,411 b 4,998,850 ANN 102,261 a 3,925,800 Ascena Retail Group 286,297 a 3,564,398 Big Lots 124,465 5,681,827 Cabela’s 105,728 a,b 5,077,059 Chico’s FAS 336,176 5,069,534 CST Brands 168,117 6,430,475 16 Common Stocks (continued) Shares Value ($) Retailing (continued) Dick’s Sporting Goods 220,825 10,018,830 Foot Locker 320,302 17,940,115 Guess? 141,373 3,134,239 HSN 74,989 4,954,523 J.C. Penney 676,815 a,b 5,150,562 LKQ 668,417 a 19,096,674 Murphy USA 96,387 a 5,522,975 Office Depot 1,061,610 a 5,541,604 Rent-A-Center 119,122 3,689,208 Signet Jewelers 177,544 21,307,055 Williams-Sonoma 194,010 12,616,470 Semiconductors & Semiconductor Equipment—2.9% Advanced Micro Devices 1,416,562 a,b 3,966,374 Atmel 926,114 a 6,871,766 Cree 270,377 a,b 8,511,468 Cypress Semiconductor 322,262 a,b 3,193,616 Fairchild Semiconductor International 270,234 a 4,148,092 Integrated Device Technology 328,963 a 5,398,283 International Rectifier 157,087 a 6,247,350 Intersil, Cl. A 283,820 3,771,968 RF Micro Devices 638,631 a,b 8,308,589 Semtech 151,940 a 3,856,237 Silicon Laboratories 87,987 a 4,011,327 Skyworks Solutions 419,715 24,444,202 SunEdison 555,334 a 10,834,566 Teradyne 454,116 8,355,734 Software & Services—9.0% ACI Worldwide 250,120 a 4,812,309 Acxiom 167,264 a 3,151,254 Advent Software 98,100 3,390,336 ANSYS 205,306 a 16,128,839 AOL 177,334 a 7,719,349 Broadridge Financial Solutions 263,917 11,593,874 Cadence Design Systems 642,306 a 11,529,393 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) CDK Global 355,283 a 11,937,509 CommVault Systems 99,105 a 4,394,316 Compuware 481,344 4,885,642 Concur Technologies 106,075 a 13,611,544 Convergys 224,430 4,526,753 Conversant 139,622 a 4,921,676 CoreLogic 204,653 a 6,419,965 Covisint 67,511 a 195,106 DST Systems 70,419 6,784,871 Equinix 118,021 24,654,587 FactSet Research Systems 86,685 b 11,393,876 Fair Isaac 75,355 4,694,617 Fortinet 305,374 a 7,954,993 Gartner 197,774 a 15,962,340 Global Payments 150,545 12,118,873 Informatica 243,936 a 8,698,758 Jack Henry & Associates 186,405 11,150,747 Leidos Holdings 139,763 5,111,133 Mentor Graphics 211,209 4,475,519 NeuStar, Cl. A 137,722 a,b 3,637,238 PTC 258,648 a 9,867,421 Rackspace Hosting 263,602 a 10,111,773 Rovi 207,879 a 4,340,514 Science Applications International 91,148 4,458,049 SolarWinds 145,368 a 6,912,248 Solera Holdings 152,396 7,916,972 Synopsys 346,205 a 14,187,481 TIBCO Software 338,472 a 7,910,091 Ultimate Software Group 62,734 a 9,442,094 VeriFone Systems 251,149 a 9,357,812 WEX 86,076 a 9,774,791 Technology Hardware & Equipment—4.9% 3D Systems 229,518 a,b 8,675,780 ARRIS Group 291,383 a 8,747,318 Arrow Electronics 218,043 a 12,397,925 Avnet 306,792 13,268,754 18 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Belden 95,198 6,777,146 Ciena 236,510 a 3,963,908 Cognex 188,583 a 7,460,343 Diebold 141,912 5,027,942 FEI 91,913 7,746,428 Ingram Micro, Cl. A 344,551 a 9,247,749 InterDigital 87,414 4,320,874 Itron 84,604 a 3,293,634 JDS Uniphase 519,153 a 6,987,799 Knowles 188,801 a 3,674,067 Lexmark International, Cl. A 138,633 5,983,400 National Instruments 223,176 7,070,216 NCR 372,253 a 10,300,241 Plantronics 93,422 4,845,799 Polycom 296,256 a 3,875,028 Riverbed Technology 357,182 a 6,782,886 Tech Data 83,604 a 4,992,831 Trimble Navigation 577,388 a 15,508,642 Vishay Intertechnology 300,579 4,060,822 Zebra Technologies, Cl. A 112,029 a 8,262,139 Telecommunication Services—.5% Telephone & Data Systems 219,731 5,633,903 tw telecom 306,666 a 13,119,171 Transportation—2.5% Alaska Air Group 304,623 16,215,082 Con-way 126,360 5,480,233 Genesee & Wyoming, Cl. A 113,134 a 10,883,491 J.B. Hunt Transport Services 204,560 16,317,751 JetBlue Airways 542,636 a,b 6,262,019 Kirby 126,270 a 13,962,937 Landstar System 98,930 7,321,809 Old Dominion Freight Line 152,118 a 11,084,839 Werner Enterprises 100,616 2,770,965 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities—4.8% Alliant Energy 245,815 15,218,407 Aqua America 393,026 10,297,281 Atmos Energy 222,214 11,777,342 Black Hills 99,100 5,423,743 Cleco 134,705 7,241,741 Great Plains Energy 342,127 9,213,480 Hawaiian Electric Industries 227,656 b 6,410,793 IDACORP 111,607 7,056,911 MDU Resources Group 430,778 12,139,324 National Fuel Gas 186,165 12,888,203 OGE Energy 441,021 16,445,673 ONE Gas 112,512 4,269,830 PNM Resources 172,825 4,986,001 Questar 389,209 9,383,829 UGI 382,732 14,425,169 Vectren 183,187 8,234,256 Westar Energy 285,993 10,813,395 WGL Holdings 114,904 5,400,488 Total Common Stocks (cost $2,266,056,667) Principal Short -Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 3/12/15 1,455,000 d 1,454,818 0.04%, 12/11/14 35,000 d 35,000 Total Short-Term Investments (cost $1,489,932) Other Investment—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,543,002) 27,543,002 e 20 Investment of Cash Collateral for Securities Loaned—4.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $145,869,660) 145,869,660 e Total Investments (cost $2,440,959,261) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2014, the value of the fund’s securities on loan was $150,259,695 and the value of the collateral held by the fund was $153,520,801, consisting of cash collateral of $145,869,660 and U.S. Government & Agency securities valued at $7,651,141. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.3 Semiconductors & Real Estate 10.1 Semiconductor Equipment 2.9 Software & Services 9.0 Commercial & Materials 7.4 Professional Services 2.8 Health Care Equipment & Services 6.6 Consumer Services 2.7 Banks 5.5 Diversified Financials 2.5 Insurance 4.9 Transportation 2.5 Retailing 4.9 Food, Beverage & Tobacco 1.7 Short-Term/Money Market Investments 4.9 Media 1.6 Technology Hardware & Equipment 4.9 Household & Personal Products 1.1 Utilities 4.8 Telecommunication Services .5 Energy 4.7 Automobiles & Components .4 Consumer Durables & Apparel 3.8 Food & Staples Retailing .3 Pharmaceuticals, Biotech & Life Sciences 3.5 † Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF FINANCIAL FUTURES October 31, 2014 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2014 ($) Financial Futures Long Standard & Poor’s Midcap 400 E-mini 142 20,098,680 December 2014 See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $150,259,695)—Note 1(b): Unaffiliated issuers 2,267,546,599 3,551,218,911 Affiliated issuers 173,412,662 173,412,662 Cash 6,419,841 Receivable for investment securities sold 4,902,110 Dividends and securities lending income receivable 2,727,294 Receivable for shares of Common Stock subscribed 1,375,853 Receivable for futures variation margin—Note 4 335,753 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,423,832 Liability for securities on loan—Note 1(b) 145,869,660 Payable for investment securities purchased 15,969,376 Payable for shares of Common Stock redeemed 4,709,472 Accrued expenses 2,023 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,099,742,518 Accumulated undistributed investment income—net 24,661,099 Accumulated net realized gain (loss) on investments 162,966,493 Accumulated net unrealized appreciation (depreciation) on investments (including $1,375,639 net unrealized appreciation on financial futures) 1,285,047,951 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 91,287,916 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Year Ended October 31, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 50,444,644 Affiliated issuers 27,131 Income from securities lending—Note 1(b) 2,045,585 Interest 2,477 Total Income Expenses: Management fee—Note 3(a) 8,851,384 Shareholder servicing costs—Note 3(b) 8,851,384 Directors’ fees —Note 3(a,c) 246,159 Loan commitment fees—Note 2 33,405 Interest expense—Note 2 7,783 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (246,159 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 186,410,279 Net realized gain (loss) on financial futures 4,070,650 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 146,598,821 Net unrealized appreciation (depreciation) on financial futures 744,782 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2014 2013 Operations ($): Investment income—net 34,775,881 31,473,811 Net realized gain (loss) on investments 190,480,929 127,017,033 Net unrealized appreciation (depreciation) on investments 147,343,603 667,298,120 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (29,701,904 ) (28,757,493 ) Net realized gain on investments (126,163,403 ) (94,133,024 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 802,100,848 988,501,317 Dividends reinvested 140,337,139 111,388,626 Cost of shares redeemed (992,963,048 ) (891,560,116 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 3,406,208,016 2,494,979,742 End of Period Undistributed investment income—net 24,661,099 19,587,122 Capital Share Transactions (Shares): Shares sold 21,370,235 30,244,588 Shares issued for dividends reinvested 3,833,741 3,879,804 Shares redeemed (26,445,797 ) (27,347,388 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 36.81 29.10 27.46 25.98 20.66 Investment Operations: Investment income—net a .37 .35 .26 .18 .25 Net realized and unrealized gain (loss) on investments 3.64 8.80 2.72 1.91 5.31 Total from Investment Operations 4.01 9.15 2.98 2.09 5.56 Distributions: Dividends from investment income—net (.32 ) (.34 ) (.20 ) (.22 ) (.24 ) Dividends from net realized gain on investments (1.37 ) (1.10 ) (1.14 ) (.39 ) — Total Distributions (1.69 ) (1.44 ) (1.34 ) (.61 ) (.24 ) Net asset value, end of period 39.13 36.81 29.10 27.46 25.98 Total Return (%) 11.21 32.84 11.51 8.00 27.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .98 1.07 .92 .64 1.07 Portfolio Turnover Rate 16.22 10.41 12.76 19.40 14.15 Net Assets, end of period ($ x 1,000) 3,572,418 3,406,208 2,494,980 2,302,143 2,201,094 a Based on average shares outstanding. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective seeks to match the performance of the Standard & Poor’s ® MidCap 400 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 28 U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 3,528,422,038 — — Equity Securities— Foreign Common Stocks † 21,307,055 — — Mutual Funds 173,412,662 — — U.S. Treasury — 1,489,818 — Other Financial Instruments: Financial Futures †† 1,375,639 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At October 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, 30 the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended October 31, 2014,The Bank of New York Mellon earned $488,625 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013( $) Purchases ($) Sales ($) 10/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 121,475,842 512,181,606 606,114,446 27,543,002 .8 Dreyfus Institutional Cash Advantage Fund 37,872,072 973,048,474 865,050,886 145,869,660 4.1 Total 159,347,914 1,485,230,080 1,471,165,332 The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $31,649,427, undistributed capital gains $187,117,220 and unrealized appreciation $1,253,908,896. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2014 and October 31, 2013 were as follows: ordinary income $43,050,248 and $32,853,514, and long-term capital gains $112,815,059 and $90,037,003, respectively. 32 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2014 was approximately $716,200 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses. The Manager has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended October 31, 2014, fees reimbursed by the Manager amounted to $246,159. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, the fund was charged $8,851,384 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $721,342 and Shareholder Services Plan fees $721,342, which are offset against an expense reimbursement currently in effect in the amount of $18,852. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2014, amounted to $568,751,610 and $674,299,968, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The 34 fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at October 31, 2014 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2014: Average Market Value ($) Equity financial futures 40,047,970 At October 31, 2014, the cost of investments for federal income tax purposes was $2,470,722,677; accordingly, accumulated net unrealized appreciation on investments was $1,253,908,896, consisting of $1,358,820,943 gross unrealized appreciation and $104,912,047 gross unrealized depreciation. NOTE 5—Pending Legal Matters The fund and dozens of other entities and individuals have been named as defendants in an adversary proceeding pending in the United States Bankruptcy Court for the Southern District of New York (Weisfelner, as Trustee of the LB Creditor Trust v. Fund 1, et al., Adv. Pro. No. 10-04609).The complaint alleges that payments made to shareholders The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) of Lyondell Chemical Company (“Lyondell”) in connection with the acquisition of Lyondell by Basell AF S.C.A. in a cash-out merger in or around December, 2007 constitute constructive or intentional “fraudulent transfers” under applicable state law and seeks to recover from the former Lyondell shareholders the payments received for the shares. On January 14, 2014, the Court issued a decision and order on motions to dismiss granting in part, and denying in part, the motions. On April 9, 2014, plaintiff filed a Third Amended Complaint continuing to assert constructive or intentional fraudulent transfer claims under applicable state law. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcome of the pending litigation. Consequently, at this time, management is unable to estimate the possible loss that may result. 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Midcap Index Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Midcap Index Fund, Inc., including the statements of investments and financial futures, as of October 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Midcap Index Fund, Inc. at October 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 The Fund 37 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended October 31, 2014 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2014, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $32,935,726 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns.Also, the fund hereby designates $1.1929 per share as a long-term capital gain distribution and $.1448 per share as a short-term capital gain distribution paid on December 27, 2013 and the fund also reports $.0297 per share as a long-term capital gain distribution paid on March 18, 2014. 38 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, NewYork University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 51 ————— David P. Feldman (74) Board Member (1989) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1985-present) Other Public Company Board Membership During Past 5Years: • BBH Mutual Funds Group (5 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 37 ————— Ehud Houminer (74) Board Member (1996) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 61 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (74) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 37 ————— Robin A. Melvin (51) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (75) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 37 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L.Toia, Emeritus Board Member 40 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. 42 NOTES For More Information Ticker Symbol: PESPX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $31,594 in 2013 and $32,226 in 2014. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2013 and $12,120 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,064 in 2013 and $3,578 in 2014. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $2,133 in 2013 and $2,228 in 2014. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $53,266,415 in 2013 and $26,822,186 in 2014. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: December 18, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: December 18, 2014 By: /s/James Windels James Windels, Treasurer Date: December 18, 2014 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
